Citation Nr: 1013293	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-39 077
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the reduction of the disability evaluation for 
service-connected lumbosacral strain with limitation of 
motion from 30 percent to 10 percent, effective May 1, 2007, 
was proper.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to July 
1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2007 and June 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 
2009, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for adjudication of an intertwined claim, 
and it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. In a November 2006 rating decision, the RO notified the 
Veteran of a proposed rating reduction in the evaluation for 
his service-connected lumbosacral spine with limitation of 
motion, from 30 percent to 10 percent; he was provided 
sufficient time to present new evidence and the opportunity 
for a pre-decisional hearing.

2. A March 1963 rating decision granted a service connection 
for radiculitis of the thoracolumbar region and assigned a 
10 percent disability rating, effective August 6, 1962

3. A May 2004 rating decision assigned a 30 percent rating 
evaluation for service-connected lumbosacral spine with 
limitation of motion (formerly radiculitis of the 
thoracolumbar region), effective October 20, 2003.

4. A February 2007 rating decision reduced the evaluation 
for the Veteran's service-connected lumbosacral spine with 
limitation of motion to a 10 percent rating, effective from 
May 1, 2007.  

5.  As of May 1, 2007, the 30 percent rating for the 
Veteran's service-connected lumbosacral spine with 
limitation of motion had been in effect for less than five 
years.

6. Service-connected lumbosacral spine with limitation of 
motion has demonstrated a permanent improvement with forward 
flexion to 85 degrees, extension to 40 degrees, bilateral 
flexion to 45 degrees and bilateral rotation to 25 degrees 
without further limitation of function due to pain, 
weakness, fatigue, incoordination, and lack of endurance. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected lumbosacral strain with limitation of 
motion from 30 percent to 10 percent was proper.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.71a, Diagnostic Code 5237 (2009),


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in April 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the April 2009 remand was to allow for 
adjudication of an intertwined claim of entitlement to 
service connection for lumbar spine degenerative disc 
disease.  The claim was adjudicated by the RO in a January 
2010 rating decision.  Therefore, the Board determines that 
the RO/AMC substantially complied with the Board's orders in 
the April 2009 remand, and that the Board may now proceed 
with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Additionally, particular notice requirements apply when the 
issue is the propriety of a rating reduction.  As discussed 
below, these requirements were met in this case.

Moreover, VA has fulfilled its duty to assist by obtaining 
outstanding, relevant records identified by the Veteran.  
His VA treatment records and the report of an October 2006 
VA examination 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with VA examinations.  The Veteran's VA medical records and 
the report of an October 2006 VA examinations were reviewed 
by both the AOJ and the Board in connection with 
adjudication of his claim.    

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the examiner 
reviewed the Veteran's claims file, including VA treatment 
and prior VA examinations, documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the report he provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability 
rating.  Additionally, the examiner discussed the findings 
in light of the earlier findings in the record.  See 
38 C.F.R. § 4.1.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Reduction 

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating 
level or the length of time that the rating has been in 
effect.  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons thereof.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) 
(2009).  In the advance written notice, the beneficiary will 
be informed of his right for a pre-determination hearing, 
and if a timely request for such a hearing is received 
(i.e., within 30 days), benefit payments shall be continued 
at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1) (2009).  Where there 
is no reduction in the amount of compensation payable to a 
beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See 
VAOPGCPREC 71-91.

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran 
of the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision in 
November 2006.  The reduction was then assigned in a 
February 2007 rating decision, effective May 1, 2007.  Thus, 
VA satisfied the procedural requirements imposed on the 
reduction of disability ratings.

In certain rating reduction cases, VA benefits recipients 
are to be afforded greater protections, set forth in 38 
C.F.R. § 3.344 (2009).  Rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  However, 
these considerations apply to ratings that have continued 
for long periods at the same level (five years or more), and 
not to disabilities that have not become stabilized and are 
likely to improve.  In this case, the 30 percent disability 
rating was effective October 20, 2003, less than five years 
before the reduction took effect on May 1, 2007.  Thus, 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court 
noted in Brown v. Brown that there are several general VA 
regulations that apply to all rating reductions regardless 
of whether the rating has been in effect for five years or 
more.  5 Vet. App. 413, 420-21 (1993). 

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that 
the rating agency should assure itself that there has been 
an actual change in the condition, for better or worse, and 
not merely a difference in the thoroughness of the 
examination or in use of descriptive terms.  Additionally, 
in any rating reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but that such improvement reflects improvement in ability to 
function under ordinary conditions of life and work.  Id.; 
see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown at 421. 

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court 
noted that the failure to review the record rendered the 
examination on which a reduction was based inadequate 
because the disability was not viewed in relation to its 
history, citing 38 C.F.R. § 4.1.  The Court further 
indicated that if a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2. 

Service-connected lumbosacral spine with limitation of 
motion is rated under Diagnostic Code 5237, which is part of 
the General Formula for Rating Disabilities of the Spine.  
38 C.F.R. § 4.71a.  Under the General Formula, effective 
September 26, 2003, the following criteria apply to the 
thoracolumbar spine.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating evaluation is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating requires unfavorable ankylosis of the entire 
cervical spine or forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2009).

The rating reduction was based on the findings of an October 
2006 VA examination.  At this examination, the Veteran 
complained of chronic back pain and flare-ups every four to 
six weeks, which he indicated was an increase in frequency.  
The examiner found forward flexion to 85 degrees, extension 
to 40 degrees, bilateral flexion to 45 degrees and bilateral 
rotation to 25 degrees.  No further limitation due to pain 
was noted.  X-rays showed normal vertebral alignment and 
preservation of disc spaces in the lumbar spine and 
moderately severe degenerative joint disease of the lower 
thoracic to mid-lumbar spine.  These findings do not support 
a rating in excess of 10 percent.         

In addition to the above examination report, the record at 
the time of the reduction contained VA treatment records.  
However, these records reflect only complaints and history 
of chronic back pain and provide no further findings 
relevant to a determination of the appropriate disability 
rating. The Board notes that another VA examination was 
conducted in May 2007 with regard to this appeal, but this 
examination was performed after the reduction took effect; 
therefore, findings from the May 2007 VA examination are not 
relevant to this case.  

The Board notes that the Veteran has taken issue with the 
fact that the October 2006 VA examiner indicated that to 
relate the Veteran's osteoarthritis to his service-connected 
lumbosacral strain would be speculation and argues that the 
osteoarthritis should be considered a symptom of the 
service-connected disability.  However, the Board notes that 
considering the Veteran's osteoarthritis as a symptom of his 
service-connected lumbosacral strain disability would not 
impact his disability rating under the rating criteria for 
the spine.  Hence, the question of whether the 
osteoarthritis is related to the service-connected 
lumbosacral strain with limitation of motion is moot for the 
purposes of this decision.

In addition to the above findings, the Board further notes 
that a 30 percent disability evaluation under the General 
Formula is applicable to limitation of forward flexion of 
the cervical spine only.  Thus, a 30 percent rating 
evaluation is also not appropriately assigned to a lumbar 
spine disability.

Based on the above the Board determines that the reduction 
of the disability rating assigned to the Veteran's service-
connected lumbosacral strain with limitation of motion was 
proper.  The medical evidence demonstrates that the 
Veteran's service-connected lumbar spine disability had 
undergone an improvement, and there is no medical evidence 
that suggests otherwise.  The only evidence that the 
Veteran's service-connected back disability had not improved 
and continued to warrant a rating in excess of 10 percent 
are his own statements.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the 
questions of severity.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the competent evidence is, 
therefore, in favor of the reduction and restoration of a 
rating in excess of 10 percent, effective May 1, 2007, is 
not warranted.


ORDER

The reduction of the disability rating for the Veteran's 
service-connected lumbosacral spine with limitation of 
motion from 30 percent to 10 percent, effective May 1, 2007 
was proper and the claim to restore the 30 percent rating, 
effective May 1, 2007 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


